Cite as 2022 Ark. 157
                   SUPREME COURT OF ARKANSAS
                                        No.   CV-22-209

                                                  Opinion Delivered:   September 22, 2022
 TEVARIUS GREEN
                                APPELLANT PRO SE APPEAL FROM THE LINCOLN
                                          COUNTY CIRCUIT COURT
 V.                                       [NO. 40CV-22-1]

                                HONORABLE JODI RAINES DENNIS,
 DEXTER PAYNE, DIRECTOR,        JUDGE
 ARKANSAS DEPARTMENT OF
 CORRECTION                     AFFIRMED.
                       APPELLEE




                              KAREN R. BAKER, Associate Justice

       Appellant Tevarius Green appeals the dismissal of his pro se petition for writ of

habeas corpus filed pursuant to Arkansas Code Annotated section 16-112-101 (Repl. 2016)

in Lincoln County, which is the county where he is incarcerated. Green contended in his

petition filed in the circuit court and in his argument on appeal that his conviction is illegal

because he was not tried within the required speedy-trial provisions of the Interstate

Agreement on Detainers Act (IAD), codified at Arkansas Code Annotated section 16-95-101

(Repl. 2006).1 The circuit court dismissed Green’s petition for writ of habeas corpus,




       1
        The IAD is a compact among forty-eight states, the District of Columbia, Puerto
Rico, the Virgin Islands, and the United States. State v. Higginbotham, 2020 Ark. 315, 612
S.W.3d 164. The purpose of the IAD is to encourage expeditious disposition of outstanding
charges and a determination of the status of detainers based on untried informations. Id.
concluding that he failed to demonstrate he was illegally detained. Because we find that

Green’s claim does not fall within the purview of habeas proceedings, we affirm.

                                          I. Background

       In December 2014, a Mississippi County Circuit Court jury convicted Green of

capital murder and sentenced him to life imprisonment without the possibility of parole.

Green appealed, and we affirmed his conviction and sentence. Green v. State, 2015 Ark. 359,

471 S.W.3d 200.

                               II. Grounds for Issuance of the Writ

       A writ of habeas corpus is proper when a judgment and commitment order is invalid

on its face or when a circuit court lacks jurisdiction over the cause. Finney v. Kelley, 2020 Ark.

145, 598 S.W.3d 26. Jurisdiction is the power of the court to hear and determine the subject

matter in controversy. Id. When the circuit court has personal jurisdiction over the appellant

and also has jurisdiction over the subject matter, the court has authority to render the

judgment. Id. A circuit court has subject-matter jurisdiction to hear and determine cases

involving violations of criminal statutes and has personal jurisdiction over offenses

committed within the county over which it presides. Fuller/Akbar v. Payne, 2021 Ark. 155,

628 S.W.3d 366.

       Under our statute, a petitioner for the writ who does not allege his or her actual

innocence and proceed under Act 1780 of 2001 must plead either the facial invalidity of the

judgment or the circuit court’s lack of jurisdiction and make a showing, by affidavit or other

evidence, of probable cause to believe that he or she is being illegally detained. Id. (citing


                                                2
Ark. Code Ann. § 16-112-103(a)(1) (Repl. 2016)). Proceedings for the writ do not require an

extensive review of the record of the trial proceedings, and the circuit court’s inquiry into

the validity of the judgment is limited to the face of the commitment order. Id. Unless the

petitioner can show that the circuit court lacked jurisdiction or that the commitment order

was invalid on its face, there is no basis for a finding that a writ of habeas corpus should

issue. Id. In habeas proceedings, an illegal sentence is one that exceeds the statutory

maximum sentence. See Hobbs v. Turner, 2014 Ark. 19, 431 S.W.3d 283.

                                    III. Standard of Review

       A circuit court’s decision on a petition for writ of habeas corpus will be upheld unless

it is clearly erroneous. Hobbs v. Gordon, 2014 Ark. 225, 434 S.W.3d 364. A decision is clearly

erroneous when, although there is evidence to support it, the appellate court, after reviewing

the entire evidence, is left with the definite and firm conviction that a mistake has been

made. Id.

                                      IV. Claim for Relief

       Green maintains that he is entitled to habeas relief because the speedy-trial provision

of the IAD was violated. According to Green, he was not brought to trial within the required

180-day time frame as set forth in the IAD. See Ark. Code Ann. § 16-95-101 art. III. In

essence, Green contends that he is entitled to habeas relief due to an alleged violation of a

speedy-trial provision. Such claims are not within the purview of habeas proceedings because

they are claims of trial error that do not implicate either the facial validity of the judgment




                                               3
or the jurisdiction of the trial court. Wade v. Payne, 2021 Ark. 116, 623 S.W.3d 568. The

circuit court did not clearly err when it dismissed Green’s petition for habeas relief.

       Affirmed.

       Tevarius Green, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Christopher R. Warthen, Ass’t Att’y Gen., for appellee.




                                                      4